Citation Nr: 1738751	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-32 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for minor concussive syndrome, traumatic brain injury (TBI).

2.  Entitlement to a rating in excess of 20 percent for chronic cervical strain and cervical spondylosis and neuroforaminal stenosis bilaterally from degenerative spurs.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected chronic cervical strain and cervical spondylosis and neuroforaminal stenosis bilaterally from degenerative spurs. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 1980.

This matter is on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran testified before a Veterans Law Judge in an October 2013 hearing, and such hearing transcript is associated with the claims file.  However, the Veterans Law Judge who held the hearing is no longer available to participate in the Veteran's appeal.  As such, the Veteran was notified in a December 2015 letter that she was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2016).  The Veteran has not indicated that she would like another hearing. As such, the Board may proceed on the appeal.

This case was previously before the Board in June 2015 and May 2016, when the claims were remanded for further development.  The RO most recently issued a supplemental statement of the case in September 2016, and the appeal is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

With respect to all pending claims, the Board finds that additional development is required in order to satisfy VA's obligations under the VCAA.  Specifically, the RO must be afforded the opportunity to review the recently associated 2016/2017 VA treatment records and May 2017 VA examination associated with the Veteran's claims file, following the most recent September 2016 supplemental statement of the case (SSOC).  Significantly, waiver of these additional documents has not been provided.  See 38 C.F.R. §§ 19.31, 20.1304 (2016).  

Without a written waiver of initial RO consideration of the additional evidence, the appellant's claims must be returned to the agency of original jurisdiction (AOJ) for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO].

Additionally, with respect to the Veteran's claim for an increased disability rating for her cervical spine, the Board notes that recent treatment records reflect cervicalgia with radiculopathy of the right upper extremity.  See May 2017 VA treatment record.  At the Veteran's most recent August 2015 VA cervical spine examination, no radiculopathy was noted.  The evidence of record indicates that her cervical spine disability may have worsened since her last VA examination.  The Board finds that she should be afforded a new cervical spine VA examination in order to determine the current nature and severity of her service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to the Veteran's increased rating claim for a minor concussive syndrome, TBI, the Board notes that the Veteran was most recently afforded a May 2017 psychological examination (as noted above, waiver of RO review has not been provided with respect to this examination).  At the examination, the Veteran continued to assert some memory issues.  The VA examiner opined that it was less likely than not that the Veteran's acquired psychological condition is proximately due to or the result of migraine headaches.  An opinion as to any relationship between her psychological disability and minor concussive syndrome, TBI, was not provided.  As the rating criteria for TBI takes into consideration neurobehavioral effects, this information is critical to appropriately rate the Veteran's minor concussive syndrome.  The Board finds that an additional examination and opinion should be obtained.

With respect to her lumbosacral spine, in October 2001, the Veteran underwent a VA examination that addressed her lumbar spine.  This examination is not adequate.  Specifically, although the October 2001 VA examiner concluded that the Veteran's lumbar spine disability was less likely than not secondary to the limitation of motion of the cervical spine, the examiner did not discuss whether the Veteran's service-connected cervical spine disability aggravated (worsened) her claimed lumbosacral spine disability.  A December 2011 VA examination did not provide the outstanding secondary aggravation opinion.  38 C.F.R. § 3.310(b).  As additional records have since been associated with the claims file, the Board finds a new examination and opinion should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examinations to determine the nature and severity of her service-connected minor concussive syndrome, TBI, and chronic cervical strain and cervical spondylosis and neuroforaminal stenosis bilaterally from degenerative spurs.  The Veteran's claims file must be provided to the examiner(s).  The examiner(s) must obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination must be noted in the report of the evaluation.  Any testing deemed necessary must be performed.  

The examiner is asked to address whether it at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disability, or documented psychiatric symptomatology, is a residual of the Veteran's service-connected TBI.

Any opinion(s) offered must be accompanied by a clear rationale consistent with the evidence of record. 

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of her lumbosacral disability and its relationship, if any, to her military service, or any incident thereof.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  
		
		The examiner should provide opinions on:

(a)  Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any low back disability had its onset in service or is otherwise medically related to in-service injury or disease. 

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability is caused by her service-connected cervical spine disability.   

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability is aggravated by her service-connected cervical spine disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

 3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




